United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1678
Issued: February 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 15, 2016 appellant filed a timely appeal from a July 25, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation to zero effective
December 14, 2014 for failing to cooperate with the early stages of vocational rehabilitation.
FACTUAL HISTORY
This case has previously been before the Board.2 The facts outlined in the Board’s prior
order are incorporated herein by reference. The relevant facts appear below. OWCP accepted
1

5 U.S.C. § 8101 et seq.

2

Docket No. 16-0180, Order Remanding Case (issued June 7, 2016).

that on or before April 15, 2003 appellant, then a 39-year-old clerk sustained bilateral rotator
cuff sprains due to repetitive motion in the performance of duty. This was developed under File
No. xxxxxx265. April 27, 2003 imaging studies revealed a partial full-thickness tear of the right
supraspinatus tendon, with an anterior to posterior lesion of the long head of the biceps tendon.
Appellant underwent a right rotator cuff repair on June 19, 2003. She received compensation for
total disability from June 19 to August 3, 2003 during her recovery. Appellant returned to
limited-duty work on August 3, 2003. She remained on modified duty through July 2004, with
intermittent absences due to symptom flares.3
Effective July 28, 2004, appellant retired from the employing establishment. She initially
received benefits through the Office of Personnel Management (OPM). Following additional
development and an election of benefits, OWCP paid appellant wage-loss compensation for the
period July 29, 2004 through September 14, 2006 under File No. xxxxxx380. It resumed
payment of total disability compensation on the periodic rolls under claim number xxxxxx265 on
May 20, 2007.
In an effort to determine appellant’s work capacity, on February 28, 2013 OWCP
obtained a second opinion from Dr. James Butler, III, a Board-certified orthopedic surgeon.
Dr. Butler reviewed the medical record and a statement of accepted facts. On examination, he
observed slight weakness in the deltoid muscles bilaterally, tenderness to palpation of the right
shoulder from the chest to the back of the neck, and from the chest to both shoulders. Range of
motion of both shoulders was voluntarily limited due to pain, with no crepitus. Dr. Butler
diagnosed a complete right shoulder rotator cuff tear and partial left shoulder tear. He found
appellant able to perform full-time work, with climbing, reaching, reaching above shoulder level,
and driving each limited to two hours, pushing and pulling limited to 20 pounds, and lifting
limited to 10 pounds. Dr. Butler referred her for a functional capacity evaluation on
March 4, 2013. In a report of that date, he advised that the evaluation showed that appellant
could perform sedentary work.
A June 18, 2013 magnetic resonance imaging (MRI) scan of the right shoulder showed a
recurrent full-thickness tear of the supraspinatus tendon, intrasubstance tearing of the
subscapularis tendon, and “[c]omplex tearing of the superior labrum with maceration of the
posterior labrum and linear tearing of the superior half of the anterior labrum.” A June 28, 2013
MRI scan of the left shoulder showed intrasubstance tearing of the subscapularis tendon,
superficial tearing of the long head of the biceps tendon, a full-thickness supraspinatus tear, and
maceration and fraying of the superior and anterior labrum.
In an August 21, 2013 report, Dr. Travis Burns, an attending Board-certified orthopedic
surgeon, opined that appellant required work limitations due to two failed shoulder surgeries. He
restricted reaching, reaching above shoulder level, lifting, driving, climbing, pulling, and
pushing. Dr. Burns limited lifting to five pounds, and limited repetitive arm motions.

3

Appellant filed a second claim for bilateral shoulder pain on October 13, 2004 under File No. xxxxxx380,
accepted for bilateral rotator cuff sprains. In 2008, OWCP administratively combined File Nos. xxxxxx380 and
xxxxxx265 with File No. xxxxxx265 serving as the master file.

2

Dr. Richard E. Duey, an attending Board-certified orthopedic surgeon, diagnosed a
recurrent right rotator cuff tear on September 20, 2013.
On October 1, 2013 OWCP requested that Dr. Burns review Dr. Butler’s opinion and
indicate if appellant could perform full-time work. Dr. Burns responded on October 9, 2013,
finding appellant able to perform full-time work within the restrictions provided by Dr. Butler on
February 28, 2013. In an October 23, 2013 report, he noted that appellant viewed herself as
disabled, and that she disagreed with Dr. Butler’s assessment of her physical capacities.
Dr. Burns opined that appellant might require another second opinion examination to assess her
work limitations.
As Dr. Butler and Dr. Burns agreed that appellant could perform full-time light duty
work, OWCP referred her for vocational rehabilitation services on July 16, 2014.
In a July 25, 2014 letter, a vocational rehabilitation counselor asked appellant for her
assistance in arranging an initial meeting. During an August 4, 2014 telephone conversation,
appellant agreed to meet on August 13, 2014. The meeting took place as scheduled. Appellant
described her educational and vocational background. However, she asserted that she was
physically disabled from all work. In support of her contentions, appellant provided Dr. Duey’s
September 20, 2013 report and the June 18, 2013 imaging studies. She also provided a July 8,
2013 report of Dr. Duey in which shoulder pain and recurrent right shoulder rotator cuff tear
were diagnosed and injections were administered.
On September 30, 2014 OWCP wrote to appellant confirming that she had telephoned the
vocational rehabilitation counselor, asserting that she was physically unable to work and that her
pain symptoms precluded her from participating in vocational preparation activities at any level.
Appellant described great difficulty with driving and other activities of daily living. OWCP
confirmed that appellant understood the consequences for failing to participate in vocational
rehabilitation but that she chose to forfeit wage-loss payments.
In an October 23, 2014 letter, OWCP formerly advised appellant that failure to
participate in vocational rehabilitation was preventing her return to gainful employment. It
determined that if she cooperated with rehabilitation, she could be reemployed with no loss of
wage-earning capacity. OWCP afforded appellant 30 days to make a good faith effort to
participate or to submit additional evidence or argument substantiating that she could not
participate in vocational rehabilitation. If she did not demonstrate good cause for her failure to
cooperate, it explained that it would reduce her wage-loss compensation to zero.
Appellant responded on November 14, 2014 letter, asserting that she was disabled from
work. She alleged that the work tolerances given by Dr. Butler did not reflect her true capacities
as she had a steroid injection prior to the functional capacity evaluation, making it appear that
she was more physically able than she actually was. Appellant described constant arm pain,
swelling, weakness, along with headaches and dizziness that prevented her from gainful
employment. She submitted a May 2, 2014 MRI scan which showed mild degenerative changes
in the cervical spine with no stenosis.

3

By decision dated November 25, 2014, OWCP reduced appellant’s wage-loss
compensation to zero, effective December 14, 2014, based on her refusal to cooperate with the
preliminary stages of vocational rehabilitation. It found that the medical evidence of record did
not support her contention that she was totally disabled from work.
Effective December 14, 2014, appellant resumed receiving retirement disability
retirement benefits through OPM.
In a December 9, 2014 letter, appellant requested a telephonic hearing, which was held
on August 5, 2015. At the hearing, she testified that reports from Dr. Butler were contradictory,
and that Dr. Burns’ reports demonstrated that he disagreed with Dr. Butler’s work limitations.
Appellant contended that Dr. Butler only considered medical records through 2012, and
misinterpreted the functional capacity evaluation. She also argued that OWCP had not fully
considered her medical condition before referring her to vocational rehabilitation. Appellant
further alleged that the vocational rehabilitation counselor did not contact her between August 13
and September 30, 2014 and that she underwent a third right shoulder surgery in March 2015.
Following the hearing, appellant submitted additional medical evidence. In reports from
September 20, 2013 to December 5, 2014, Dr. Duey diagnosed a recurrent full-thickness tear of
the right supraspinatus tendon, a possible subscapularis tear, complex labral tearing, and
acromioclavicular joint derangement, a recurrent left rotator cuff tear, arthritis, and
hypertension.4 He noted that appellant would require a third right shoulder arthroscopy as
physical therapy and injections failed to provide symptomatic relief.
By decision dated and finalized October 20, 2015, an OWCP hearing representative
affirmed the November 25, 2014 decision, finding that appellant had failed to submit evidence
sufficient to establish that she cooperated in good faith with the vocational rehabilitation effort.
He further found that the medical evidence, including Dr. Duey’s March 17 and September 4,
2015 reports, and Dr. Duncan’s September 11, 2015 report, failed to establish that she was
physically unable to participate in vocational rehabilitation. As appellant’s refusal occurred in
the early stages of the vocational rehabilitation effort, OWCP was unable to determine her wageearning capacity. Therefore, OWCP properly assumed that appellant could have returned to
work with no loss of wages, and reduced her monetary compensation to zero. Appellant then
appealed to the Board.
By order remanding case issued June 7, 2016, the Board remanded the case to OWCP for
reconstruction of the case record, finding that medical reports referred to in the October 20, 2015
decision, dated from March 17 to September 11, 2015, were not of record.5 Therefore, the Board
could not review the complete evidentiary basis for OWCP’s determination.

4

A November 26, 2014 MRI scan of the right shoulder showed “overall not greatly changed appearance with
adequate acromiohumeral outlet decompression and supraspinatus tendon repair,” mild arthrosis and labral tearing.
5

Supra note 2.

4

On remand of the case, OWCP imaged the missing reports into the electronic case record,
including March 17 and September 4, 2015 reports from Dr. Duey, and a September 11, 2015
report by Dr. Ellen Duncan, Board-certified in anesthesiology and pain medicine.
Dr. Duey had performed a repeat right shoulder arthroscopy on March 17, 2015, with
arthroscopic excision of the distal clavicle and arthroscopic biceps tenotomy.
In a September 4, 2015 report, Dr. Duey encouraged appellant to perform gentle
stretching exercises and to avoid heavy lifting or strengthening maneuvers. He opined that her
bilateral upper extremity pain could be due to cervical stenosis, and not to her history of bilateral
rotator cuff tears. Dr. Duey found appellant’s symptoms unchanged as of an October 26, 2015
examination. He recommended stretching and strengthening exercises. Dr. Duey found
appellant’s condition unchanged in reports through February 19, 2016, noting that multiple
surgeries, multiple medication regimes, and conservative measures failed to alleviate her pain
symptoms.
Dr. Duncan provided a September 11, 2015 report reviewing appellant’s account of her
injuries and treatment. Examination showed normal range of motion in all joints of both arms.
Dr. Duncan diagnosed a rotator cuff sprain and cervical spondylosis. She prescribed medication.
Dr. Duncan submitted periodic reports through December 7, 2015 relating appellant’s assertion
that prescribed medication did not help her symptoms.
A November 16, 2015 functional capacity evaluation performed by a physical therapist
indicated that appellant could perform light-duty work.
Dr. Maged Mina, an attending physician Board-certified in anesthesiology and pain
management, diagnosed fibromyalgia and cervical radiculopathy on February 9, 2016. He
prescribed osteopathic manipulation.
Dr. Michael S. McKee, an attending physician Board-certified in anesthesiology and pain
management, provided reports dated April 14 to June 22, 2016, attributing appellant’s pain
symptoms to severe cervical disc degeneration and shoulder impingement, bursitis, or scarring.
He found no major sensory or motor deficits on examination. Dr. McKee administered a
subacromial injection to the right shoulder on June 2, 2016.
Dr. Robert Hartzler, an attending orthopedic surgeon, provided May 27 and June 9, 2016
reports reviewing appellant’s history of injury and treatment. He diagnosed a possible infection
in the left shoulder with a full-thickness supraspinatus tear. Dr. Hartzler recommended
additional testing.
Appellant submitted a June 6, 2016 impairment rating from Dr. Salvador Baylan, a
Board-certified physiatrist, finding 33 percent impairment of the left arm.
A June 7, 2016 right shoulder MRI scan showed postsurgical changes, possible residual
tendinosis, and subacromial subdeltoid bursitis. A June 7, 2016 MRI scan of the left shoulder
showed a full-thickness supraspinatus tear, infraspinatus tendinosis with a partial-thickness
intrasubstance tear, subscapularis tendinosis and partial-thickness tear, intra-articular biceps
tendinosis with distal tears, labral degeneration, and acromioclavicular arthrosis.
5

In a July 25, 2016 decision, OWCP reduced appellant’s compensation to zero as of
December 14, 2014, under 5 U.S.C. § 8113(b) and 20 C.F.R. § 10.519, finding that she failed to
participate in preparatory vocational planning. Appellant’s failure to cooperate deprived OWCP
of the opportunity to determine her wage-earning capacity had she undergone training or
rehabilitation. Therefore, OWCP assumed that, had appellant cooperated with the preliminary
stages of vocational rehabilitation, the process would have resulted in her reemployment at the
same or higher wages than the position she held when injured. It further found that the medical
evidence failed to establish that she was medically unable to participate in vocational
rehabilitation.
LEGAL PRECEDENT
Section 8104(a) of FECA provides that OWCP may direct a permanently disabled
employee to undergo vocational rehabilitation.6 Section 8113(b) provides that, if an individual
without good cause fails to apply for and undergo vocational rehabilitation when so directed
under 8104, the Secretary, on review under section 8128 and after finding that in the absence of
the failure the wage-earning capacity of the individual would probably have substantially
increased, may reduce prospectively the monetary compensation of the individual in accordance
with what would probably have been his or her wage-earning capacity in the absence of the
failure, until the individual in good faith complies with the direction of the Secretary.7
OWCP regulations, at 20 C.F.R. § 10.519, provide in pertinent part:
“If an employee without good cause fails or refuses to apply for, undergo,
participate in, or continue to participate in a vocational rehabilitation effort when
so directed, OWCP will act as follows:”
***
(b) Where a suitable job has not been identified, because the failure or
refusal occurred in the early but necessary stages of a vocational
rehabilitation effort (that is, meetings with the OWCP nurse, interviews,
testing, counseling, functional capacity evaluations, and work evaluations)
OWCP cannot determine what would have been the employee’s wageearning capacity.
(c) Under the circumstances identified in paragraph (b) of this section, in
the absence of evidence to the contrary, OWCP will assume that the
vocational rehabilitation effort would have resulted in a return to work
with no loss of wage-earning capacity, and OWCP will reduce the
employee’s monetary compensation accordingly (that is, to zero). This

6

5 U.S.C. § 8104(a); see J.E., 59 ECAB 606 (2008).

7

Id. at § 8113(b); R.M., Docket No. 16-0011 (issued February 11, 2016). See also Freta Branham, 57 ECAB
333 (2006).

6

reduction will remain in effect until such time as the employee acts in
good faith to comply with the direction of OWCP.”8
OWCP procedures provide that specific instances of noncooperation include a failure to
appear for the initial interview, counseling sessions, a functional capacity evaluation (FCE),
other interviews conducted by the rehabilitation counselor, vocational testing sessions and work
evaluations, as well as lack of response or inappropriate response to directions in a testing
session after several attempts at instruction.9
ANALYSIS
The Board finds that OWCP properly reduced appellant’s wage-loss compensation to
zero effective December 14, 2014 because she failed, without good cause, to participate in the
early stages of vocational rehabilitation efforts. OWCP accepted that appellant sustained
bilateral rotator cuff strains requiring surgery.
Dr. Butler, a Board-certified orthopedic surgeon and second opinion physician, found
appellant able to perform full-time sedentary work as of February 28, 2013. Dr. Burns, an
attending Board-certified orthopedic surgeon, who reviewed Dr. Butler’s report opined on
August 21, 2013 that appellant was able to perform limited-duty work. He cautioned, however,
that appellant viewed herself as totally disabled.
Upon receiving medical evidence that appellant was no longer totally disabled from
work, but was capable of working eight hours a day with restrictions, OWCP referred appellant
to vocational rehabilitation services on July 16, 2014. Appellant met with the vocational
rehabilitation counselor as directed on August 13, 2014, but asserted that she was medically
unable to work. She telephoned the counselor on September 30, 2014, contending that she
would not participate in vocational rehabilitation as she remained totally disabled from work.
Appellant thus refused to cooperate with the rehabilitation effort, as documented for the record
by her rehabilitation counselor.
In an October 23, 2014 letter, OWCP advised appellant of the need to participate in
vocational rehabilitation and the consequences of not participating. Appellant was afforded 30
days to participate in such efforts or provide good cause for not doing so, or her compensation
would be reduced to zero. She responded by November 14, 2014 letter, contending that she
should not have been referred for vocational rehabilitation as she was totally disabled.
Therefore, by decision dated November 25, 2014, OWCP reduced appellant’s compensation to
zero, effective December 14, 2014. An OWCP hearing representative affirmed the reduction in
an October 20, 2015 decision.
After the Board’s June 7, 2016 order remanding case, appellant submitted additional
reports from Drs. Duey, Duncan, McKee, Mina, and Hartzler. She asserted that these reports
8

20 C.F.R. § 10.519; see R.H., 58 ECAB 654 (2007).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813.17(b) (February 2011); see Sam S. Wright, 56 ECAB 358 (2005).

7

demonstrated that she remained totally disabled such that the vocational rehabilitation referral
was erroneous. However, none of these physicians found appellant totally disabled from work
for any period or that she was unable to participate in vocational rehabilitation. Therefore,
OWCP properly issued its July 25, 2016 decision reducing appellant’s compensation to zero as
of December 14, 2014 because she refused to participate in the preliminary stages of vocational
rehabilitation without good cause.
Appellant’s failure without good cause to continue preparatory vocational activities with
her counselor constitutes a failure to participate in the early, but necessary stages of a vocational
rehabilitation effort.10 OWCP regulations provide that, in such a case, it cannot be determined
what would have been the employee’s wage-earning capacity had there been no failure to
participate and it is assumed, in the absence of evidence to the contrary, that the vocational
rehabilitation effort would have resulted in a return to work with no loss of wage-earning
capacity.11 As appellant failed to submit evidence to refute such an assumption, OWCP had a
proper basis upon which to reduce her disability compensation to zero.
Prior to OWCP’s July 25, 2016 decision, appellant was given appropriate notification of
the sanctions for continuing to refuse to cooperate with the rehabilitation program in the early
stages. Despite this notice, she failed to comply with these rehabilitation efforts. The Board
finds, therefore, that OWCP properly reduced appellant’s compensation benefits to zero for
failure to cooperate with the early stages of vocational rehabilitation.12
On appeal, appellant contends that OWCP improperly relied on work restrictions
provided by Dr. Butler whereas Dr. Duey had a better understanding of her condition. The
Board notes, however, that neither physician found appellant totally disabled from work at the
time of the July 16, 2014 referral to vocational rehabilitation. Other than a period of
convalescence following March 17, 2015 surgery, Dr. Duey did not find appellant totally
disabled from work.
Additionally, appellant alleges that OWCP failed to comply with Chapter 2.813.5(c)(4) of
its procedures prior to referring her for rehabilitation, as the medical evidence of record was
“stale and conflicting.”13 This section provides that at the time of referral, there “should not be
any outstanding medical issues, work-related or nonwork related, precluding participation in the
rehabilitation effort.” As noted above, at the time of the July 16, 2014 referral, both Dr. Burns
and Dr. Butler found her able to perform light-duty work. Dr. Burns expressed this opinion on
October 9, 2013, within a year of the referral to vocational rehabilitation.

10

See supra note 7. See also Conard Hightower, 54 ECAB 796 (2003).

11

20 C.F.R. § 519(c).

12

Once appellant indicates in writing her intent to comply and participate in vocational rehabilitation,
compensation will be reinstated as long as actual compliance is confirmed. Compliance is shown by actions such as
undergoing interviews or testing. See B.W., Docket No. 14-0372 (issued November 12, 2014).
13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813.5(c)(4) (February 2011).

8

Appellant also asserts that she complied with all instructions from the vocational
rehabilitation counselor and did not refuse to participate in the preparatory stages of
rehabilitation. However, the counselor’s September 30, 2014 letter, which appellant does not
refute, clearly demonstrates that appellant refused to participate in further vocational efforts as
she believed the referral was erroneous.
Appellant may request modification of the wage-earning capacity determination
supported by new evidence or argument at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation to zero
beginning on December 14, 2014 for failing to cooperate with the early stages of vocational
rehabilitation.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 25, 2016 is affirmed.
Issued: February 6, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

